Citation Nr: 0215486	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from November 1971 to December 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2000 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision dated February 25, 1999, the Board denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that his allegations of stressful experiences in 
the Republic of Vietnam were not credible because service by 
him in Vietnam was not verified.  That Board decision is 
final.  The veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found that the 
additional evidence was not new and material and the current 
appeal ensued.  

FINDINGS OF FACT

1.  A decision by the Board in February 1999 denied a claim 
of entitlement to service connection for PTSD.

2.  Evidence added to the record since February 1999 showing 
that the veteran had temporary duty in Vietnam is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran did not engage in combat with the enemy in 
Vietnam.

4.  There is no credible supporting evidence that the 
veteran's claimed stressors during active service occurred.

CONCLUSIONS OF LAW

1.  A decision by the Board in February 1999, denying 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2002).

2.  Additional evidence submitted since February 1999 is new 
and material, and the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or 
the claimant is expected to obtain any such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed 
except when new and material evidence is presented or 
secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 
2001).  In the instant case, the Board has found that new and 
material evidence to reopen the claim for service connection 
for PTSD has been submitted.  The Board finds that VA has 
complied with the requirements of the statute with reference 
to the issue of reopening the claim.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I. Reopened Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2002).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

In the instant case, as noted above, the Board denied 
entitlement to service connection for PTSD in a February 1999 
decision on the basis that the veteran was claiming to have 
experienced stressors in Vietnam and there was no official 
confirmation that he was assigned to Vietnam.  Since the 
prior Board decision, the veteran obtained from the military 
records division of the National Personnel Records Center and 
submitted to VA personnel records showing that a number of 
individuals, including the veteran, whose unit of assignment 
in the Army was the 549th Quartermaster Company, were 
temporarily assigned to the Military Assistance Command, 
Vietnam (MACV) from June 21 to July 16, 1972.  That evidence 
is new;  it is probative as to the basis of the prior final 
denial of the veteran's claim and is material.  The claim for 
service connection for PTSD must, therefore, be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


II. Claim on Merits

As noted above, in the case of a veteran who did not engage 
in combat with the enemy, credible supporting evidence that a 
claimed inservice stressor occurred is required for 
entitlement to service connection for PTSD.  38 C.F.R. 
§ 3.304(f) (2001).  In the veteran's case, official service 
records do not show, and he does not contend, that he engaged 
in combat with the enemy in Vietnam during his temporary duty 
there in June and July 1972.  The Board, therefore, finds 
that he did not engage in combat and that credible supporting 
evidence of a stressor is required for entitlement to service 
connection for PTSD.

During the pendency of this appeal, the veteran have claimed 
the following 3 stressors: 
(1) During basic training at Fort Campbell, Kentucky, in 
November 1971, another soldier, whom he knew, committed 
suicide while on maneuvers;
(2) During his temporary service in the Republic of Vietnam, 
which, according to official records, was from June 21 to 
July 16, 1972, he witnessed another soldier fall asleep 
and later observed that he had died in his sleep.  He has 
stated at various times that this death occurred in a 
processing center at Saigon or in a United States hospital 
in Vietnam;
(3) During his temporary service in Vietnam, at Tan Son Nhut 
Airbase, while he was working with others loading 
aircraft, a cable broke and a case of mortar shells fell 
on 2 Vietnamese workers, killing them, and he was required 
to remove their remains to another location.

The evidence of record does not contain any evidence to 
support the veteran's statements concerning his claimed 
inservice stressors.  Pursuant to VA's duty under the VCAA to 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence, the Board 
wrote to the veteran on September 16, 2002, at his address of 
record and notified him as follows:

With regard to the first claimed stressor (a suicide 
during your basic training), the evidence needed to 
substantiate your claim would include the name of the 
individual who allegedly committed suicide at Fort 
Campbell in November 1971, his unit of assignment,  and 
your statement as to whether you actually witnessed or 
only heard about this claimed event.

With regard to the second claimed stressor, the 
evidence needed to substantiate your claim would 
include the name of the soldier who allegedly died in 
his sleep, his unit of assignment, the location at 
which he died, and the cause of death, as determined by 
medical personnel.

With regard to the third claimed stressor (the deaths 
of 2 Vietnamese workers on an airstrip at Tan Son Nhut 
Airbase), the evidence needed to substantiate your 
claim would include the approximate date of the claimed 
event, and credible supporting evidence that the event 
occurred, such as statements of eyewitnesses or others 
with personal knowledge that the deaths occurred as you 
have described them.

You are hereby notified that you should submit evidence 
to substantiate the occurrence of the 3 claimed 
stressors.  In the event that you submit such evidence, 
VA may take action to assist you in further developing 
your claim.

In the VCAA compliance letter to the veteran, which fulfilled 
VA's duty to notify him, the Board stated that he had 30 days 
from the date of the letter to respond and that, if a 
response was not received, the Board would proceed to decide 
the appeal on the information and evidence currently of 
record.  The veteran has not responded to the Board's 
notification letter of September 16, 2002, which requested 
that he submit evidence other than his own statements to 
support his account of his claimed inservice stressors.  In 
the absence of any such supporting evidence, one of the 
requirements for entitlement to service connection for PTSD 
has not been fulfilled, and so the claim for service 
connection for PTSD must be denied.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.304(f) (2001).  Because the 
veteran did not identify any evidence which VA might assist 
him in obtaining, the Board finds that VA's duty to assist 
him under the VCAA has been fulfilled.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002). 


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for PTSD, the 
appeal is granted to that extent.

Service connection for PTSD is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

